DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 12/18/2020 has been considered and placed of record in the file.

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wloczysiak et al. US 10,257,119 in view of Wadell et al. US 6,204,813 in view of Takeuchi US 8,803,632.
Consider claim 1, Wloczysiak discloses A radio-frequency front-end circuit comprising: 
a first radio-frequency (RF) switch (see FIG. 6, switching network 715) comprising a first antenna-side terminal (see FIG. 6, signal port 716) and a plurality of first filter-side terminals (see FIG. 6, connection to filters 713a-713d), and configured to selectively connect the plurality of first filter-side terminals to the first antenna-side terminal (see FIG. 6 and col. 13 lines 60-65, wherein controller 520/720 selectively connect the filter side terminals to antenna side terminal); 
a second RF switch (see FIG. 6, duplexer 719) comprising a second antenna-side terminal (see FIG. 6, wherein one terminal of the duplexer 719 is connected to antenna 140 via filter 713d and switching network 715) and a plurality of second low noise amplifier-side terminals (see FIG. 6, and low noise amplifiers 714d and 718), and configured to selectively connect the plurality of second low noise amplifier -side terminals to the second antenna-side terminal (see col. 13 lines 60-65, wherein controller 520/720 selectively connect the second low noise amplifier -side terminals to the second antenna-side terminal); 
a multiplexer (see FIG. 6, multiplexer 711); and 
a plurality of low noise amplifiers (see FIG. 6, LNA 714d and 718),

However Wloczysiak does not explicitly disclose the multiplexer comprising a common terminal, wherein the common terminal of the multiplexer is coupled to a second of the first filter-side terminals; and a plurality of single filter.
Takeuchi teaches the multiplexer comprising a common terminal (see FIG. 20, wherein filter 15b includes a common terminal c’), wherein the common terminal of the multiplexer is coupled to a second of the first filter-side terminals (see FIG. 20, wherein the common terminal c’ is connected to the terminal c of the single-pole five-throw switch circuit 10a). Takeuchi further discloses easily suppressing impedance difference between the signal paths, as discussed by Takeuchi (see col. 3 lines 30-32). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Wloczysiak, and to include the multiplexer comprising a common terminal, wherein the common terminal of the multiplexer is coupled to a second of the first filter-side terminals, as taught by Takeuchi for the purpose of easily suppressing impedance difference between the signal paths, as discussed by Takeuchi (see col. 3 lines 30-32).
However, Wloczysiak and Takeuchi do not explicitly disclose a plurality of single filters. Wadell teaches a plurality of single filters coupled to the low noise amplifier (see FIG. 2, filters 66 and 88 are coupled after the low noise amplifier). Therefore, it would 

Consider claim 7, Wloczysiak discloses wherein there are fewer second filter-side terminals than first filter-side terminals (see FIG. 6, wherein switch 719 has fewer terminals than switching network 715).

Allowable Subject Matter
Claims 2-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANICE N TIEU/           Primary Examiner, Art Unit 2633